UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4525


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN EDWARD SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00236-WO-1)


Submitted:   March 25, 2013                 Decided:   April 5, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Michael   A.   DeFranco,   Assistant  United   States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian   Edward      Scott     pled   guilty    pursuant    to   a   plea

agreement to one count of possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

was sentenced to 156 months in prison.                    Scott asserts that the

district court erred under United States v. Simmons, 649 F.3d
247 (2011), and Begay v. United States, 553 U.S. 137 (2008),

when it classified him as a career offender.                   Scott also asserts

that given the dramatic increase to his Guidelines range because

of   his   career     offender          classification,     and     considering      the

“minimal amount of drugs involved in this case,” his sentence

exceeded a sentence that would be “‘sufficient, but not greater

than necessary’ to meet [18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2012)’s] sentencing objectives[.]”                    Finding no error, we

affirm.

              We   review    a    sentence       for   reasonableness.        Gall    v.

United States, 552 U.S. 38, 51 (2007).                    The first step in this

review requires us to ensure that the district court committed

no significant procedural error.                   United States v. Evans, 526
F.3d 155,    161    (4th       Cir.    2008).        Procedural    errors   include

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

                                             2
sentence—including        an     explanation     for   any    deviation      from    the

Guidelines range.”        Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,    we    review    for    abuse    of   discretion”      and   will    reverse

unless we conclude “that the error was harmless.”                     United States

v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                      For instance, if

“an aggrieved party sufficiently alerts the district court of

its responsibility to render an individualized explanation” by

drawing arguments from § 3553 “for a sentence different than the

one ultimately imposed,” the party sufficiently “preserves its

claim.”        Id.   at   578.        However,   we    review    unpreserved        non-

structural sentencing errors for plain error.                   Id. at 576-77.

               If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.          United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).          On appeal, we presume that a sentence within

the   Guidelines      range      is   reasonable.       See     United    States      v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

               Scott first asserts that the district court erred when

it classified him as a career offender because he argues that

his North Carolina fleeing to elude arrest conviction was not a

proper career offender predicate conviction.                    We review de novo

the district court’s characterization of Scott’s prior offense

                                           3
as a crime of violence.          See United States v. Gomez, 690 F.3d
194, 197 (4th Cir. 2012).

            Under     U.S.    Sentencing       Guidelines        Manual     (“USSG”)

§ 4B1.1(a) (2011), a defendant is a career offender if he was

older than eighteen when he committed the instant offense, the

instant offense is a felony that is a crime of violence or a

controlled    substance      offense,    and     he   had   two     prior    felony

convictions for a crime of violence or a controlled substance

offense.     A “crime of violence” is defined in USSG § 4B1.2(a)

as:

      [A]ny offense under federal or state law, punishable
      by imprisonment for a term exceeding one year, that —
      (1) has as an element the use, attempted use, or
      threatened use of physical force against the person of
      another, or
      (2) is burglary of a dwelling, arson, or extortion,
      involves use of explosives, or otherwise involves
      conduct that presents a serious potential risk of
      physical injury to another.

USSG § 4B1.2(a) (2011).

            According to Scott, his felony fleeing to elude arrest

conviction    was    not     “punishable    by    imprisonment       for    a   term

exceeding    one    year”    under   Simmons     because    he    argues    that   he

could not have been sentenced to more than eleven months for

that crime.    The Government presented the district court with a

North Carolina judgment of conviction, which indicated that in

2002, a North Carolina court sentenced Scott on six convictions,

two felonies and four misdemeanors.               The record also indicates

                                        4
that all six convictions, one of which included the fleeing to

elude    arrest     conviction,   were          “consolidated       into    1   Class     C

felony” based on a felony habitual offender charge, and that

Scott was ordered to serve a “sentence of a minimum 80 months

and a maximum 105 months” for those crimes.                        We find that the

district court correctly determined that Scott was subject to a

sentence in excess of one year for his fleeing to elude arrest

conviction.       See Simmons, 649 F.3d at 244.

            We also reject Scott’s argument that his fleeing to

elude arrest conviction is no longer a “crime of violence” after

Begay.     A violation of North Carolina’s speeding to elude arrest

statute is a Class I misdemeanor unless two or more aggravating

factors listed in the statute are present, in which case the

offense is a Class H felony.                See N.C. Gen. Stat. § 20-141.5

(2011).     It is undisputed that because two or more aggravating

factors    were    present   during     the       flight    for     which    Scott    was

convicted,    his    violation    of   the       statute     was    punishable       as   a

Class H felony.       See N.C. Gen. Stat. § 20-141.5(b) (2011).

            Scott essentially concedes that his argument that a

violation    of     § 20-141.5(b)      is       not   a    crime    of     violence       is

foreclosed by the Supreme Court’s decision in Sykes v. United

States, 131 S. Ct. 2267, 2274 (2011) (holding that a “risk of

violence    is    inherent   to   vehicle         flight”),        and   this   Court’s

decision in United States v. Hudson, 673 F.3d 263, 268 (4th

                                            5
Cir.)    (holding      that     there   “are   several     reasons    by   which       to

conclude that intentional vehicular flight in any manner poses a

potential level of risk that is sufficient to render the offense

a violent felony[,]” and finding that Florida’s “decision to

punish some forms of vehicular flight more seriously than others

has little bearing on the analysis”), cert. denied, 133 S. Ct.
207 (2012).           We agree and conclude that Scott’s violation of

North Carolina’s fleeing to elude arrest statute was properly

classified as a crime of violence, even after Begay.

            We last conclude that the district court’s 156-month

sentence    is    substantively         reasonable.       Because    the   156-month

sentence was within Scott’s 151-to-188-month Guidelines range,

we    presume    on    appeal    that    the   sentence    is   reasonable.           See

Mendoza-Mendoza, 597 F.3d at 217 (“[W]e may and do treat on

appeal a district court’s decision to impose a sentence within

the    Guidelines      range    as   presumptively      reasonable.”).           In    an

apparent attempt to rebut the presumption afforded his within-

Guidelines       sentence,      Scott    asserts   that    because    he   was    held

accountable for only 10.7 grams of cocaine base, had it not been

for his career offender status, his Guidelines range would have

been thirty-to-thirty-seven months.                   Thus, Scott asserts that

his thirteen-year sentence “is simply not proportionate to [his]

crime.”     Because Scott’s criminal history drove his Guidelines

range, we reject his argument.                 Moreover, because the district

                                           6
court    specifically      addressed    several      § 3553(a)    factors   before

imposing Scott’s sentence, and explicitly tied them to Scott’s

case, we affirm the 156-month sentence.                  See United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (“A defendant

can     only    rebut     the    presumption   by     demonstrating     that   the

sentence is unreasonable when measured against the § 3553(a)

factors.”) (brackets omitted).

               Based on the foregoing, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately   presented     in   the   materials

before    this    court    and    argument   would    not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         7